Title: From John Adams to the Marquis of Carmarthen, 20 June 1785
From: Adams, John
To: Carmarthen, the Marquis of


          
            My Lord
            Bath Hotel June 20. 1785:
          
          By the Seventh Article of the provisional Treaty of Peace, signed on the thirtieth of November, One thousand Seven hundred and Eighty two, confirmed by the definitive Treaty of September one thousand, Seven hundred and Eighty three, it was Stipulated, that his Britannic Majesty should, with all convenient Speed withdraw all his Armies and Garrisons from the United States of America and from every Port and Place, within the same. But, although a Space of near two Years, has elapsed, Since the Signature of the definitive Treaty, there is a number of Posts and a considerable Territory Still held by British Garrisons. as this is an Object in every Point of View, very interresting to the United States and concerning which I have particular Instructions I must ask the favour of your Lordship to inform me, whether any Orders are gone to the Governor of Canada or to the Commanding Officer of his Majestys Forces in America, to withdraw his Garrisons from all the Posts and Places in the United States and if Such Orders are not yet gone, whether his Majestys Ministers have come to any Resolution, or have fixed any time, for Such Evacuation.
          I hope for the Honour of your Lordships Answer, as soon as may be convenient, that I may be able to transmit it to Congress.
          With great Respect, I have the Honour to be, / my Lord, your Lordships most / obedient and most humble / Servant
          
            John Adams.—
          
        